Citation Nr: 1141660	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-10 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for left calcaneal spurs, to include as due to a service-connected lumbosacral spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) (previously characterized as a neuropsychiatric condition).

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to June 2006 and from July 2006 to November 2007, including in Operation Iraqi Freedom, and additional U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied, in pertinent part, the Veteran's claims of service connection for allergic rhinitis and for left calcaneal spurs.

This matter also is on appeal of a June 2008 rating decision in which the RO denied the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD (which it characterized as a neuropsychiatric condition) and for right ear hearing loss.

The issue of the Veteran's continuing entitlement to VA benefits due to his return to active duty has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In September 2009, the Veteran notified VA that he had been on active duty in the ANG for 342  days for Fiscal Year 2008.  The RO sent the Veteran a letter in June 2010 in which it proposed to terminate the Veteran's VA benefits effective December 1, 2007, due to his return to active duty.  This letter was returned as undeliverable by the postal service.  It is not clear whether the RO took further action on the proposed termination of the Veteran's VA benefits due to his return to active duty.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's allergic rhinitis is not related to active service.

2.  The competent evidence shows that the Veteran's left calcaneal spurs are not attributable to active service or any incident of service, to include as due to a service-connected disability.

3.  The competent evidence shows that the Veteran does not experience any current disability due to his claimed acquired psychiatric disability other than PTSD which could be attributed to active service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  Left calcaneal spurs were not caused or aggravated by active service, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

3.  An acquired psychiatric disability other than PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2007, April 2008, and in August 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for allergic rhinitis, left calcaneal spurs, or for an acquired psychiatric disability other than PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the November 2007, April 2008, and August 2009 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2007 VCAA notice was issued prior to the currently appealed January 2008 rating decision; thus, this notice was timely.  The April 2008 VCAA notice was issued prior to the currently appealed June 2008 rating decision; thus, this notice also was timely.  Because the appellant's claims of service connection for allergic rhinitis, left calcaneal spurs, and for an acquired psychiatric disability other than PTSD are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In this case, the Board notes that the Veteran has been recalled to active duty at least once during the pendency of this appeal.  It is not clear from a review of the claims file whether he currently is on active duty although he reported at his most recent VA examination in March 2011 that he was employed full-time as a mechanic with the Puerto Rico Army National Guard (ANG).  The Board also notes that, although there may be additional service treatment records from the Veteran's current period of active duty with the Puerto Rico ANG, his currently appealed claims relate to disabilities allegedly incurred during a prior period of active duty with the ANG between 2006 and 2007.  The Veteran's service treatment records from his 2006-2007 ANG service already have been obtained and associated with the claims file.  Neither the Veteran nor his service representative have contended that there are additional outstanding service treatment records dated since 2007 which need to be obtained and associated with the claims file.  Thus, the Board finds that a remand to attempt to obtain additional service treatment records is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board also observes that, in VAOPGCPREC 10-2004, VA's General Counsel concluded that a Veteran's return to active duty during the pendency of an appeal has limited impact on VA's adjudication process.  See VAOPGCPREC 10-2004 (Sept. 21, 2004).  The General Counsel found in this opinion that, if further development of a claim was required while a Veteran was on active duty, such claim should be remanded to the RO to be held in abeyance until the Veteran's discharge from active duty when the requested development could be completed.  The General Counsel also found that, if further development of a Veteran's claim is not required, then the Board could adjudicate it on the merits.  Accordingly, because further development of the Veteran's service connection claims for allergic rhinitis, left calcaneal spurs, and an acquired psychiatric disability other than PTSD is not required, the Board will adjudicate these claims on the merits.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, the Board finds that there is no competent evidence, other than the Veteran's statements, which indicates that this disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the Veteran's service connection claims for allergic rhinitis and for left calcaneal spurs, he has been provided with VA examinations in 2007, 2008, and in 2011 which address the contended causal relationships between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred allergic rhinitis, left calcaneal spurs, and an acquired psychiatric disability other than PTSD during active service.  He specifically contends that in-service exposure to dust, sand, and other environmental hazards while in combat in Baghdad during Operation Iraqi Freedom contributed to or caused all of these claimed disabilities.  He also contends that his service-connected lumbosacral spine disability contributed to or caused his left calcaneal spurs.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for allergic rhinitis.  The Veteran's available service treatment records show no complaints of or treatment for allergic rhinitis at any time during his active service.  At an enlistment physical examination in July 2005, the Veteran denied all relevant history and clinical evaluation was completely normal.  A pre-deployment health assessment completed in August 2006 shows that, prior to his deployment in support of Operation Iraqi Freedom in September 2006, the Veteran reported no relevant complaints.  A post-deployment health assessment completed in October 2007 after he returned from Iraq shows that, while deployed to Iraq and Kuwait between September 2006 and October 2007 in support of Operation Iraqi Freedom, the Veteran denied experiencing any relevant symptoms.  He also reported being exposed "sometimes" to smoke from burning trash or feces, vehicle or truck exhaust fumes, jet fuel or other fuels, and solvents.  He reported further that he "often" was exposed to sand/dust.

The competent post-service evidence also does not support granting the Veteran's claim of service connection for allergic rhinitis.  For example, on VA examination in January 2008, the Veteran's complaints included sinus problems "as due to [an] environmental hazard" experienced while deployed during Operation Iraqi Freedom.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his sinus problems had begun "many years before active service" when he had mild nasal allergies "when exposed to dust."  This condition worsened while he was deployed to Iraq and resulted in moderate to severe sinus congestion with pain over the frontal and maxillary sinuses.  The Veteran attributed these problems to "continuous exposure to the dusty atmosphere," the smell of burning trash, and repeated sandstorms.  The Veteran also stated that he had not gone to sick call for his in-service sinus problems but had managed them using over-the-counter sinus tablets.  His episodes of significant congestion lasted several days and then his symptoms faded gradually.  Following his return from overseas in November 2007, his symptoms "continued to be intermittent but improved."  He also had not seen any physician for treatment of his sinus problems and was not using any medications.  The Veteran denied any episodes of sinusitis in the previous 12-month period and also denied any cough, wheeze, hemoptysis, sleep apnea, chest pain, sputum, or dyspnea.  Physical examination showed normal nasal turbinates without obstruction, normal septum, no polyps, normal sinuses, and clear lungs to auscultation and percussion.  A chest x-ray was normal.  X-rays of the sinuses showed clear paranasal cavities and mild nasal septal deviation.  The diagnoses included allergic rhinitis.

The Veteran's DD Form 214 confirms that he served in Iraq from September 2006 to October 2007.  This form also indicates that he served "in a designated Imminent Danger Pay Area."  He was awarded the Global War on Terrorism Service Medal and Iraq Campaign Medal.  Information obtained by the RO from the Veterans Information Service in March 2010 shows that he received combat pay for service in a combat zone (Kuwait) between October 2006 and September 2007.  He also received hazardous duty pay in February, May, September, and October 2007.

In a March 2011 addendum to the January 2008 VA examination, the VA examiner who had seen the Veteran in January 2008 stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner stated that she could not resolve the question of whether the Veteran's allergic rhinitis was related to active service without resorting to mere speculation.  This examiner then provided a detailed rationale for her opinion, noting that the Veteran's service treatment records were silent for any nasal or sinus symptoms or treatment.  She also noted that the Veteran's reported in-service history in January 2008 was not supported by the information that he had provided in a prior post-deployment health assessment completed in October 2007.  Given the Veteran's inconsistently reported in-service history, this VA examiner concluded that she could not provide a nexus opinion concerning the Veteran's allergic rhinitis without resorting to mere speculation.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Having reviewed the claims file, including the VA examiner's March 2011 opinion, the Board finds that, although this examiner used the "mere speculation" language in her opinion, she also provided a detailed rationale for this opinion and compared the inconsistencies in what the Veteran had reported on his post-deployment health assessment in October 2007 (when he denied experiencing any nasal or sinus symptoms) to what he had reported to this VA examiner in January 2008, approximately 4 months later (when he reported experiencing moderate to severe sinus congestion with pain over the frontal and maxillary sinuses while deployed to Iraq).  The VA examiner concluded in March 2011 that she could not provide a nexus opinion concerning the contended causal relationship between the Veteran's allergic rhinitis and active service because of his inconsistencies in reporting his in-service medical history while deployed to Iraq.  The Board finds that the March 2011 VA examiner's opinion is adequate for VA purposes because it includes a detailed rationale for why an opinion could not be provided without resorting to "mere speculation."  See also 38 C.F.R. § 4.2 (2011).  

The Board acknowledges the Veteran's lay assertions that his current allergic rhinitis is related to active service.  The Board also acknowledges that the Veteran served in Iraq between September 2006 and October 2007, although he was not awarded any combat medals for such service.  The Board finds that the Veteran's January 2008 report that he experienced sinus problems due to burning trash, dust, and sandstorms during his Iraq deployment is consistent with the facts and circumstances of his combat service in Iraq, although the Board recognizes that the Veteran specifically denied experiencing any sinus problems on a post-deployment health assessment completed after he returned from Iraq in October 2007.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The presumption of in-service incurrence of a claimed disability available to combat Veterans under 38 U.S.C.A. § 1154(b) does not establish service connection for any disability, however.  More is required in the form of competent evidence linking the disability to active service.  Although the Board presumes that the Veteran incurred allergic rhinitis during active combat service in Iraq, the competent evidence does not support his assertions that his current allergic rhinitis is related to service, however.  It shows instead that, although the Veteran currently experiences allergic rhinitis, it is not related to active service.  The March 2011 VA examiner found it especially significant that the Veteran did not report consistently his in-service medical history, noting that these inconsistencies in the evidence of record made it impossible for her to provide the requested nexus opinion between allergic rhinitis and active service without resorting to mere speculation.  There is no competent contrary opinion of record explaining either the Veteran's inconsistencies in reporting what transpired during active service or relating his allergic rhinitis to service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his allergic rhinitis to active service.  Accordingly, the Board finds that service connection for allergic rhinitis is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for left calcaneal spurs, to include as due to his service-connected lumbosacral spine disability.  The Board acknowledges the Veteran's assertions that he incurred left calcaneal spurs during active service or, in the alternative, that his service-connected lumbosacral spine disability caused or aggravated his left calcaneal spurs.  Despite the Veteran's assertions to the contrary, a review of his service treatment records shows no complaints of treatment for left calcaneal spurs at any time during active service, including while he was in combat in Iraq.  These records show instead that, at a July 2005 enlistment physical examination, the Veteran denied any relevant medical history and clinical evaluation was normal.  On his pre-deployment health assessment in August 2006, the Veteran reported that he was in excellent health and had no medical problems.  On his post-deployment health assessment in October 2007, the Veteran reported that he had experienced left leg and ankle injuries but had not sought medical care for these alleged injuries during service.  

The competent post-service evidence also does not support granting service connection for left calcaneal spurs, to include as due to a service-connected lumbosacral spine disability.  For example, on VA examination in December 2007, immediately following his discharge from a period of active duty in the ANG, the Veteran's complaints included left foot pain which had lasted for 7-8 months.  He symptoms were worse early in the morning.  He was not using any kind of pain medication.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any history of trauma to the joints, constitutional symptoms of arthritis, incapacitating episodes of arthritis, or limitations on standing or walking.  He also denied any joint deformity, giving way, instability, pain, stiffness, weakness, episodes of dislocation or subluxation, locking, effusion, flare-ups, or inflammation.  Physical examination showed a full range of motion on dorsiflexion and plantar flexion, joint ankylosis, or inflammatory arthritis.  X-rays showed calcaneal spurs in the left ankle.  The diagnoses included left calcaneal bony spurs.

On VA feet examination in March 2011, the Veteran complained of left heel pain since 2007.  He asserted that, while walking on sandy surfaces, he injured his left heel.  He denied any history of trauma or visits to sick call during service due to left heel pain.  He also denied visiting any physician for left heel pain after his service discharge.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he experienced pain, swelling, fatigability, weakness, and lack of endurance in the left heel area.  He also reported difficulty walking or standing although he was able to stand between 1-3 hours and to walk between 1/4 mile and 1 mile.  The Veteran used orthotic inserts (plantar insoles) for his heel condition.  Physical examination of the left foot showed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was heel tenderness.  The Veteran also had a normal gait cycle with no pes planus or hallux valgus deformity.  X-rays of the left ankle showed calcaneal spurs.  The VA examiner opined that the Veteran's left calcaneal spur was not caused by or the result of or secondary to his in-service duties as a mechanic, the environmental hazards in Baghdad, sandstorms, dust, smoke, the use of boots for many hours, or walking or standing on hard and uneven surfaces.  The examiner's rationale was that, as discussed in the medical literature, there was no etiological relationship between left heel pain (caused by a left calcaneal spur) and the environmental hazards in Baghdad, sandstorms, dust, smoke, the use of boots for many hours, or walking or standing on hard and uneven surfaces.  This examiner also noted that the Veteran's service treatment records were silent for any left heel condition or complaints.  He stated further that no one develops radiographic findings of a left calcaneal spur in 2 short periods of active service because it is a long-standing process.  This examiner concluded that the findings on x-rays of a left calcaneal spur were more likely than not due to the natural process of aging.  The diagnosis was left calcaneal spur.

In statements on a May 2011 VA Form 646, the Veteran's service representative contended that the Veteran's left calcaneal spurs were secondary to his service-connected lumbosacral spine disability.

The Board acknowledges the Veteran's assertions that his left calcaneal spurs are related to active service or, in the alternative, that his service-connected lumbosacral spine disability caused or aggravated his left calcaneal spurs.  The Veteran's service treatment records and service personnel records (in this case, his DD Form 214) again persuasively suggest that he served in combat in Iraq between September 2006 and October 2007, although he was not awarded any combat medals for such service.  The Veteran himself admitted at his March 2011 VA examination that he never went to sick call for the alleged left heel pain that he experienced while in Iraq.  The Board recognizes that the Veteran specifically denied experiencing any left heel problems, including as a result of a lumbosacral spine disability, on a post-deployment health assessment completed after he returned from Iraq in October 2007.  Nevertheless, the Board again concludes that the Veteran's March 2011 report that he experienced left heel pain while in Iraq is consistent with the facts and circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As noted above, however, the presumption of in-service incurrence of a claimed disability available to combat Veterans under 38 U.S.C.A. § 1154(b) does not establish service connection for any disability.  More is required in the form of competent evidence linking the disability to active service.  

Although the Board presumes that the Veteran incurred left heel pain during active combat service in Iraq, the competent evidence does not support his assertions that his current left calcaneal spurs are related to service, to include as due to his service-connected lumbosacral spine disability.  It shows instead that, although the Veteran currently experiences left calcaneal spurs, they are not related to active service or any incident of such service.  The Board also recognizes that service connection is in effect for a lumbosacral spine disability.  The Board finds it especially significant that, when examined in December 2007 immediately following his discharge from the ANG, the Veteran did not report and the VA examiner did not indicate that his left calcaneal spurs were caused or aggravated by his lumbosacral spine disability.  The Veteran again did not report at his March 2011 VA examination, and the VA examiner again did not indicate, that his left calcaneal spurs were caused or aggravated by his service-connected lumbosacral spine disability.  The March 2011 VA examiner specifically concluded that no one experiences left calcaneal spurs during short periods of active service because they arise from a long-standing process and were more likely than not due to the natural process of aging.  This examiner also concluded that the Veteran's left calcaneal spurs were not due to any of his in-service experiences while deployed to Iraq.  The VA examiner's March 2011 opinion persuasively suggests that the Veteran's current left calcaneal spurs are not related to active service, to include as due to his service-connected lumbosacral spine disability.  See 38 C.F.R. § 3.310 (2011).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his left calcaneal spurs to active service, including as due to his service-connected lumbosacral spine disability.  Thus, the Board finds that service connection for left calcaneal spurs, to include as due to a service-connected lumbosacral spine disability, is denied.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD.  The Veteran has contended that he incurred this disability during active service, including while in combat in Iraq.  The competent evidence does not support these assertions, however.  The Veteran's service treatment records show no complaints of or treatment for an acquired psychiatric disability other than PTSD at any time during his active service, including while he was in Iraq.  These records show instead that, at a July 2005 enlistment physical examination, the Veteran denied any relevant medical history and clinical evaluation was normal.  On his pre-deployment health assessment in August 2006, the Veteran reported that he was in excellent health and had no medical problems.  On his post-deployment health assessment in October 2007, the Veteran denied experiencing depression.  

The competent post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD.  For example, on VA outpatient treatment in April 2008, the Veteran reported that "he is worried about his frequent and easy irritability.  He added that his irritability is affecting his relationship[s] with his wife and with his children."  He also reported that his wife thought he had lost sexual interest in her.  He stated that he had lost his sexual appetite "and that sometimes he even feels impotent."  Screenings for PTSD and for depression were negative.  The assessment was that the Veteran had "some emotional and marital difficulties 4 months into his transition and readjustment from a stressful 1 year deployment" to Iraq.

The Board acknowledges the Veteran's assertions that his claimed acquired psychiatric disability other than PTSD is related to active service.  The competent evidence does not support these assertions, however.  The Veteran's service treatment records show that he did not experience any psychiatric problems during active service, including while in Iraq.  The Board finds that the Veteran's allegation of an in-service acquired psychiatric disability is not consistent with the facts and circumstances of his service while deployed in support of Operation Iraqi Freedom.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  Despite the Veteran's assertions to the contrary, a review of his post-service VA treatment records and examination reports shows no complaints of or treatment for any acquired psychiatric disability at any time since his discharge from ANG service in November 2007.  Although the VA examiner who saw the Veteran in April 2008 noted his emotional and marital difficulties at that time, screenings for depression and PTSD were negative and no diagnosis of any acquired psychiatric disability was rendered.  The only evidence submitted in support of this claim is the Veteran's lay assertions that he currently experiences an acquired psychiatric disability other than PTSD which could be attributed to active service.    

There is no competent evidence that the Veteran currently experiences any acquired psychiatric disability other than PTSD which could be attributed to active service.  The Court has held that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced any acquired psychiatric disability other than PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of any acquired psychiatric disability other than PTSD at any time during the pendency of this appeal.  Accordingly, the Board finds that service connection for any acquired psychiatric disability other than PTSD is not warranted.


ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for left calcaneal spurs, to include as due to a service-connected lumbosacral spine disability, is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.


REMAND

The Veteran also contends that he incurred right ear hearing loss during active service, including while deployed to Iraq in support of Operation Iraqi Freedom.  The Veteran's service treatment records show that, at an enlistment physical examination  in July 2005, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
40
LEFT
10
15
15
20
25

In July 2006, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
40
50
LEFT
10
10
15
20
30

In February 2007, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
35
40
LEFT
20
10
20
25
35

On his post-deployment health assessment in October 2007, the Veteran reported being exposed to loud noises and excessive vibration "sometimes" while deployed to Iraq.  Thus, the Board finds that the Veteran's service treatment records show that he experienced right ear hearing loss for VA compensation purposes, including while he was in Iraq between September 2006 and October 2007.  See 38 C.F.R. § 3.385 (2011).  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  To date, the Veteran has not been provided with a VA examination for his right ear hearing loss.  Given the Veteran's contentions, and given that he experienced right ear hearing loss for VA purposes during active service, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his right ear hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board again notes that the Veteran may be on active duty currently with the Puerto Rico Army National Guard (ANG).  Despite his being on active duty currently, the Veteran was able to report for VA examination in March 2011.  As discussed above, in VAOPGCPREC 10-2004, VA's General Counsel found that, if further development of a claim is required while a Veteran is on active duty, such claim should be remanded to the RO to be held in abeyance until after the Veteran's discharge from active duty when the requested development could be completed.  VA's General Counsel also specifically held that the Veteran's return to active duty cannot be used as a reason to deny any currently appealed claim (including because the Veteran is unable to report for VA examination while on active duty).  See VAOPGCPREC 10-2004 (Sept. 21, 2004).  Thus, on remand, the RO/AMC should determine whether the Veteran currently is on active duty in the ANG and, if so, whether he is able to report for VA examination prior to scheduling this examination (as discussed in the preceding paragraph).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, contact the Veteran and/or his service representative and ask him whether he is on active duty currently with the Army National Guard (ANG) and, if so, to provide his expected date of discharge from the ANG and a complete mailing address for his current ANG unit.  Ask him to identify all VA and non-VA clinicians who have treated him for right ear hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If, and only if, the Veteran currently is on active duty with the Army National Guard and provides a complete mailing address for his current Army National Guard unit, contact this unit and request copies of all of the Veteran's service treatment records and service personnel records dated subsequent to November 2007.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his right ear hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right ear hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran has reported being exposed to loud noises "sometimes" during his deployment to Iraq in support of Operation Iraqi Freedom between September 2006 and October 2007.  A complete rationale must be provided for any opinions expressed.  The VA examiner also must provide detailed information regarding the impact of the Veteran's right ear hearing loss, if diagnosed, on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  If, and only if, the Veteran currently is on active duty with the ANG and cannot attend a VA examination until after his expected date of discharge, then this claim must be held in abeyance at the RO/AMC until after his discharge when the examination can be scheduled.  See VAOPGCPREC 10-2004 (Sept. 21, 2004).  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


